DETAILED ACTION
Summary
Claims 1-39 are pending in the application. Claims 33-39 have been withdrawn from further consideration. Claims 1-32 are rejected under 35 USC 112(b). Claims 1, 2, 4-32 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-32, in the reply filed on 4/7/2021 is acknowledged.
Claims 33-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2021.

Specification
The disclosure is objected to because of the following informalities:
Pg. 2, [0004] of the specification recites “In recent years, various proposals for cooling a distal end part of an ultrasonic endoscope that is a heat generation source have been (refer to JP5329065B)”. This appears to be missing the end of the sentence.
Pg. 14, [0032] recites “Fig. 5 is a view taken along line V-V illustrated in Fig. 2”. However, there is no line V-V in Fig. 2.
Pg. 9, [0019] recites “Fig. 20 is partially corss-sectional”. It should recite “Fig. 20 is partially cross-sectional”.
Pg. 16, [0038] recites “As illustrated in Fig. 5, the respective ultrasonic oscillators 48”. However, there is no component 48 in Fig. 5.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “wherein the second heat-conduction member is integrated with the first heat-conduction member in advance”. This is considered a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). The limitation “integrated with the first heat-conduction member in advance” merely recites when the components are connected, and if the prior art product could have the components connected in advance, the prior art product will be interpreted as reading on the claim.

Claim Objections
Claim 7, 16, 21, and 27 objected to because of the following informalities:
Claim 7 recites “the collective ground” in line 4. It should recite “the common collective ground”.
Claim 16 recites “the collective ground” in line 4. It should recite “the common collective ground”.
Claim 21 recites “the collective ground” in line 16. It should recite “the common collective ground”.
Claim 27 recites “the collective ground” in line 16. It should recite “the common collective ground”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of metallic shield members disposed outside the signal lines”. It is not clear if “outside the signal lines” means each shield member is located outside of a single, corresponding signal line, or if all the shield members are outside of all of the plurality of signal lines. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 1 recites “sheet-like”. It is not clear what is considered “like” a sheet, without being a sheet. Clarification is required. For the purposes of examination, the claim will be interpreted as the “first heat conducting member” being a sheet.
Claim 1 recites “a ground part that is electrically connected to the plurality of shield members and has heat conductivity… wherein the plurality of shield members constitute the ground part”. It is not clear how the ground part can be connected to itself (as the plurality of shield members constitute the ground part). Clarification is required. For the purposes of examination, the plurality of shield members will be interpreted as the ground part.
Claim 3 recites “a lower end part” in line 3. It is not clear if this is referring to “a lower end part” set forth in claim 1, or if this is setting forth a new lower end part. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 5 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 6 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 7 recites “wherein the ground part is a common collective ground connected to the shield members”. However, claim 1 states the shield members constitute the ground part. It is not clear if the ground part is only the common collective ground, or if it is the common collective ground and shield members. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 8 recites “wherein the second heat conduction member is a cable thicker than the signal lines”. It is not clear if the cable is thicker than the plurality of the signal lines, or if it is thicker than one of the signal lines. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 9 recites “wherein the second heat conduction member is an insulating heat conduction member”. This is contradictory. Something that is insulating, by definition, does not conduct heat. Clarification is required. For the purposes of examination, the claim will be interpreted as the second heat conduction member being electrically insulated.
Claim 12 recites “sheet-like”. It is not clear what is considered “like” a sheet, without being a sheet. Clarification is required. For the purposes of examination, the claim will be interpreted as the “first heat conducting member” being a sheet.
Claim 12 recites “a plurality of metallic shield members disposed outside the signal lines”. It is not clear if “outside the signal lines” means each shield member is located outside of a single, corresponding signal line, or if all the shield members are outside of all of the plurality of signal lines. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 14 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 15 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 17 recites “wherein the second heat conduction member is a cable thicker than the signal lines”. It is not clear if the cable is thicker than the plurality of the signal lines, or if it is thicker than one of the signal lines. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 18 recites “wherein the second heat conduction member is an insulating heat conduction member”. This is contradictory. Something that is insulating, by definition, does not conduct heat. Clarification is required. For the purposes of examination, the claim will be interpreted as the second heat conduction member being electrically insulated.
Claim 21 recites “a plurality of metallic shield members disposed outside the signal lines”. It is not clear if “outside the signal lines” means each shield member is located outside of a single, corresponding signal line, or if all the shield members are outside of all of the plurality of signal lines. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 21 recites “sheet-like”. It is not clear what is considered “like” a sheet, without being a sheet. Clarification is required. For the purposes of examination, the claim will be interpreted as the “first heat conducting member” being a sheet.
Claim 21 recites “wherein the second heat conduction member is a cable thicker than the signal lines”. It is not clear if the cable is thicker than the plurality of the signal lines, or if it is thicker than one of the signal lines. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 23 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 24 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 27 recites “a plurality of metallic shield members disposed outside the signal lines”. It is not clear if “outside the signal lines” means each shield member is located outside of a single, corresponding signal line, or if all the shield members are outside of all of the plurality of signal lines. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 27 recites “sheet-like”. It is not clear what is considered “like” a sheet, without being a sheet. Clarification is required. For the purposes of examination, the claim will be interpreted as the “first heat conducting member” being a sheet.
Claim 27 recites “wherein the second heat conduction member is an insulating heat conduction member”. This is contradictory. Something that is insulating, by definition, does not conduct heat. Clarification is required. For the purposes of examination, the claim will be interpreted as the second heat conduction member being electrically insulated.
Claim 29 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
Claim 30 recites “ground bar”. It is not clear what is encompassed by a ground bar. Clarification is required. For the purposes of examination, a “ground bar” will be interpreted as a bar which is electrically connected to ground.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 recites “wherein the second heat conduction member is a ground bar”. However, claim 21, upon which claim 23 depends, defined the second heat conduction member as “a cable thicker than the signal lines or a deformable metal-braided net member”, neither of which could reasonably be interpreted as a ground bar. Therefore, claim 23 fails to include all the limitations of claim 21 by redefining what the “second heat conduction member” is.
Claim 24 recites “wherein the second heat-conduction member is a wired board including a ground bar”. However, claim 21, upon which claim 24 depends, defined the second heat conduction member as “a cable thicker than the signal lines or a deformable metal-braided net member”, neither of which could reasonably be interpreted as a wired board including a ground bar. Therefore, claim 24 fails to include all the limitations of claim 21 by redefining what the “second heat conduction member” is.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (U.S Patent 5,721,463) in view of Ogawa et al. (U.S PGPub 2014/0046190 A1), Nagano et Al. (U.S PGPub 2009/0234233 A1),  Tanaka (U.S PGPub 2005/0165314 A1), and Nagano (U.S PGPub 2009/0088647 A1) (Nagano’647).
Regarding Claim 1, Snyder teaches an ultrasonic device comprising, at a distal end thereof (Fig. 2, 14):
an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged  (Fig. 2, 2) (Col 5, lines 11-23) (Col 1, lines 15-22); 
a shielded cable (Fig. 2, 16) (Col 5, lines 10-13) (Col 5, lines 45-49) including a plurality of signal lines (Fig. 2, 30) (Col 5, lines 42-45), and a plurality of metallic shield members disposed outside the signal lines (Col 5, lines 55-59) (The braid can be made of metal (gold)) (Col 7, lines 14-18) (Abstract); 
a wiring part (Fig. 2, 30+6+electrodes) including a plurality of connecting parts (Fig. 2, 6) that electrically connect the plurality of signal lines to the plurality of ultrasonic oscillators, respectively (Col 1, lines 23-31) (Col 5, lines 11-23); 
a first heat-conduction member disposed on a side surface of the ultrasonic oscillator array (Fig. 2, 38a+38b) (Col 5, lines 41-59) (heat conduction member clearly on side surface of array 2)
a second heat-conduction member (Fig. 2, 40) (Col 5, lines 32-68) that thermally connects the first heat-conduction member (Col 5, lines 41-59), 
wherein the ultrasonic endoscope further comprises a backing material layer (Fig. 1, 12) that supports the plurality of ultrasonic oscillators (Fig. 1, 4) (Col 1, lines 44-53),
wherein the first heat-conduction member is disposed on a side surface of the ultrasonic oscillator array and the backing material layer (Fig. 2, 38a+38b are attached to side surface of the ultrasonic oscillator array and backing layer 2), and extends to a lower side of the backing material layer that is a side opposite to the ultrasonic oscillator array side (Fig. 2, 38a+38b extend to a lower side of the backing material layer), 
wherein the second heat-conduction member (Fig. 2, 40) is integrated with the first heat-conduction member in advance at a lower end part of the first heat-conduction member (Fig. 2, 38a+38b) that is the side opposite to the ultrasonic oscillator array side (Col 5, lines 41-59) (The Examiner notes that “in advance” is considered a product by process limitation, and the invention is capable of having the first and second members integrated in advance). 
Wherein the plurality of shield members are respectively connected to the second heat-conduction member integrated with the first heat conduction member, respectively (Col 5, lines 41-59) (Col 7, lines 3-17)
wherein the first heat-conduction member integrated with the second heat-conduction member is pasted on the plurality of ultrasonic oscillators (Col 5, lines 41-59).
Snyder fails to explicitly teach that the ultrasound device is an ultrasonic endoscope, a ground part that is electrically connected to the plurality of shield members and has heat conductivity, that the ground part is thermally connected to the first heat conduction member, or wherein the plurality of shield members constitute the ground part. 
Ogawa teaches an ultrasound endoscope (Abstract). This system has a ground part electrically connected to the plurality of shield members and has heat conductivity [0049]-[0050]. One of ordinary skill would recognize that, as the shield members are electrically conductive and connected to a ground, they must constitute the ground part. 
It would have been obvious to one of ordinary skill for the heat dissipation structure of Snyder to be incorporated in an ultrasonic endoscope, as taught by Ogawa, because this allows a user to image internal structures from inside the body, increasing the diagnostic efficacy of the ultrasonic images. It would have been obvious to one of ordinary skill to modify the system of Snyder so the ground part is the connected to the plurality of shield members and has heat conductivity, and the plurality of shield members constitute the ground part, because this allows for the ultrasound transducer to be smaller and manufacturing to be easier, as recognized by Ogawa [0018]. One of ordinary skill would recognize that the in the combination, the second heat conduction member thermally connects the first heat conduction member to the ground part.
The combination fails to explicitly teach the first heat conductor is sheet-like.
Nagano teaches an ultrasound endoscope (Abstract). This system uses copper foils (foil is sheet like) on the side of an ultrasound transducer to dissipate heat [0078].
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 
The combination is silent regarding the backing material layer is laminated, or a laminated body including the ultrasonic oscillator array and the backing material layer.
Tanaka teaches an ultrasound endoscope (Abstract). This system has the backing of the ultrasound endoscope laminated, and the ultrasound oscillators on a laminated structure [0038].
It would have been obvious to one of ordinary skill in the art to modify the combination to laminate the oscillators and backing material, as taught by Tanaka, as the substitution for one known ultrasound oscillator structure with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a laminated backing material and a laminated structure are reasonably predictable.
While the first heat conduction member and the second heat conduction member are integrated and attached to the plurality of ultrasonic isolators, the combination is silent with the first heat conduction member pasted to the ultrasonic isolators. 
Nagano’647 teaches an ultrasound endoscope (Abstract). This system uses a thermal adhesive (paste) to attach the heat conducting member to the ultrasound transducers [0034].
It would have been obvious to one of ordinary skill to substitute the method of attaching the heat conductor of Snyder by pasting it (using an adhesive, as taught by Nagano’647, as the substitution for one known method of attaching a heat conducting member with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of pasting the heat conducting member are reasonably predictable.
Regarding Claim 2, Snyder further teaches wherein the shielded cable is at least one of a plurality of coaxial cables (Fig. 7, 72) (Col 7, lines 3-18) wherein each of the plurality of coaxial cables respectively includes a signal line at a center side thereof (Fig. 7, 80) and a shield member on an outer peripheral side of the signal line (Fig. 7, 76) (Col 7, lines 3-18).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the ground part is a common collective ground connected to the plurality of shield members, and wherein the second heat-conduction member thermally connects the collective ground and the first heat-conduction member to each other.
Ogawa teaches that the shield members are attached to a ground, which indicates the ground is a common collective ground [0049]-[0050].
It would have been obvious to one of ordinary skill to modify the system of Snyder so the ground part is the connected to the plurality of shield members and has heat conductivity, and the plurality of shield members constitute the ground part, because this allows for the ultrasound transducer to be smaller and manufacturing to be easier, as recognized by Ogawa [0018]. One of ordinary skill would recognize that as the ground have thermal conductivity, and the second heat conduction member is thermally connected to both the first heat conduction member and the ground, the ground is also thermally connected to the first heat conduction member via the second heat conduction member.
Regarding Claim 8, Snyder further teaches wherein the second heat-conduction member is a deformable metal-braided net member (Col 5, lines 42-59).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the second heat-conduction member is an insulating heat-conduction member.
Ogawa teaches that the second heat conducting member has insulating properties (and is therefore an insulating heat conduction member) [0044]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conduction member is an insulating heat conduction member, as taught by Ogawa, because this reduces the chance of electrical incidents, thereby increasing the safety of the device, as recognized by Ogawa [0011].
Regarding Claims 10 and 11, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the first heat-conduction member is metallic foil having electrical conductivity and heat conductivity.
Nagano teaches the first heat conduction member is copper foil [0078]. One of ordinary skill would recognize copper has bother thermal and electrical conductivity.
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Ogawa, Nagano, Tanaka, and Nagano’647 as applied to claim 1 above, and further in view of Hatase et al. (U.S PGPub 2015/0359420 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Snyder further teaches wherein the second heat-conduction member are conductive members (Col 7, lines 3-18) (gold is conductive), 
wherein the first heat-conduction member is connected to the second heat-conduction member, using at least one of second solder (Fig. 3, 42) (Col 5, lines 42-59).
Snyder is silent regarding the first heat-conduction member being a conductive member.
Nagano teaches the first heat conduction member is copper foil [0078]. One of ordinary skill would recognize copper has bother thermal and electrical conductivity.
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 
The combination fails to explicitly teach wherein the plurality of connecting parts of the wiring part electrically connect the plurality of signal lines to the plurality of ultrasonic oscillators, respectively, using first solder.
Ogawa teaches using solder to connect wiring to the plurality of ultrasonic oscillators [0044].
It would have been obvious to substitute the method of connecting the transducers with soldering, as taught by Ogawa, as the substitution for one known method of electrically connecting wires with transducers with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using solder to electrically connect things are reasonably predictable.
The combination fails to explicitly teach wherein the plurality of shield members are connected to the second heat-conduction member using the first solder, respectively, and the second solder having a lower melting point than the first solder.
Hatase, in the same realm of endeavor, teaches an endoscope apparatus (Abstract). This system uses solder to connect wiring from a cable to a ground bar (analogous to the second heat conduction member) [0102]. This system uses solders with different melting points during manufacturing because that simplifies manufacturing [0119].
It would have been obvious to one of ordinary skill to modify the combination so a first solder is used to connect the transducers and the signal lines and the shield members and the second heat conduction member, and as second solder with a second melting point is used to connect the first and second heat conduction member, as taught by Hatase, because using solders of different melting points allows the manufacturing of the device to occur in steps with re-melting previously applied solder, simplifying the manufacturing process, as recognized by Hatase [0119].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the second heat-conduction member is a ground bar.
Hatase, in the same realm of endeavor, teaches an endoscope apparatus (Abstract). This system uses a metallic ground bar (Fig. 8b, 65) at the distal end of the coaxial cables to connect the shield part of the cables to ground [0101]. Furthermore, as it is metallic, one of ordinary skill would recognize it can transfer heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second heat conduction member is a wired board including a ground bar, and wherein the first heat conduction member is connected to a position of the wired board electrically joined to the ground bar.
Hatase teaches wherein the second heat-conduction member is a wired board (Fig. 8b, 63) including a ground bar (Fig. 8b, 65) [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the combination suggests that the first heat-conduction member is connected to a position on the wired board electrically joined to the ground bar, as the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], and a portion of the ground bar is a position one the wired board electrically joined to the ground bar, one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member, which is also a portion on the wired board electrically connected to the ground bar.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Ogawa, Nagano, and Hatase.
Regarding Claim 12, Snyder teaches an ultrasonic device comprising, at a distal end thereof (Fig. 2, 14):
an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged  (Fig. 2, 2) (Col 5, lines 11-23) (Col 1, lines 15-22); 
a shielded cable (Fig. 2, 16) (Col 5, lines 10-13) (Col 5, lines 45-49) including a plurality of signal lines (Fig. 2, 30) (Col 5, lines 42-45), and a plurality of metallic shield members disposed outside the signal lines (Col 5, lines 55-59) (The braid can be made of metal (gold)) (Col 7, lines 14-18) (Abstract); 
a wiring part (Fig. 2, 30+6+electrodes) including a plurality of connecting parts (Fig. 2, 6) that electrically connect the plurality of signal lines to the plurality of ultrasonic oscillators, respectively (Col 1, lines 23-31) (Col 5, lines 11-23); 
a first heat-conduction member disposed on a side surface of the ultrasonic oscillator array (Fig. 2, 38a+38b) (Col 5, lines 41-59) (heat conduction member clearly on side surface of array 2)
a second heat-conduction member (Fig. 2, 40) (Col 5, lines 32-68) that thermally connects the first heat-conduction member (Col 5, lines 41-59), 
wherein the second heat-conduction member are conductive members (Col 7, lines 3-18) (gold is conductive), 
wherein the first heat-conduction member is connected to the second heat-conduction member, using at least one of second solder (Fig. 3, 42) (Col 5, lines 42-59).
Snyder fails to explicitly teach that the ultrasound device is an ultrasonic endoscope, a ground part that is electrically connected to the plurality of shield members and has heat conductivity, the second heat conduction member is connected to a ground part, or the plurality of connecting parts of the wiring part electrically connect the plurality of signal lines to the plurality of ultrasonic oscillators, respectively, using first solder.
 Ogawa teaches an ultrasound endoscope (Abstract). This system has a ground part electrically connected to the plurality of shield members and has heat conductivity [0049]-[0050]. The system uses solder to connect wiring to the plurality of ultrasonic oscillators [0044].
It would have been obvious to one of ordinary skill for the heat dissipation structure of Snyder to be incorporated in an ultrasonic endoscope, as taught by Ogawa, because this allows a user to image internal structures from inside the body, increasing the diagnostic efficacy of the ultrasonic images. It would have been obvious to one of ordinary skill to modify the system of Snyder so the ground part is the connected to the plurality of shield members and has heat conductivity, and the plurality of shield members constitute the ground part, because this allows for the ultrasound transducer to be smaller and manufacturing to be easier, as recognized by Ogawa [0018]. It would have been obvious to substitute the method of connecting the transducers with soldering, as taught by Ogawa, as the substitution for one known method of electrically connecting wires with transducers with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using solder to electrically connect things are reasonably predictable. One of ordinary skill would recognize that the in the combination, the second heat conduction member thermally connects the first heat conduction member to the ground part.
Snyder is silent regarding the first heat-conduction member being a conductive member.
Nagano teaches the first heat conduction member is copper foil [0078]. One of ordinary skill would recognize copper has bother thermal and electrical conductivity.
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 
The combination fails to explicitly teach wherein the plurality of shield members are connected to the second heat-conduction member using the first solder, respectively, and the second solder having a lower melting point than the first solder.
Hatase, in the same realm of endeavor, teaches an endoscope apparatus (Abstract). This system uses solder to connect wiring from a cable to a ground bar (analogous to the second heat conduction member) [0102]. This system uses solders with different melting points during manufacturing because that simplifies manufacturing [0119].
It would have been obvious to one of ordinary skill to modify the combination so a first solder is used to connect the transducers and the signal lines and the shield members and the second heat conduction member, and as second solder with a second melting point is used to connect the first and second heat conduction member, as taught by Hatase, because using solders of different melting points allows the manufacturing of the device to occur in steps with re-melting previously applied solder, simplifying the manufacturing process, as recognized by Hatase [0119].
Regarding Claim 13, Snyder further teaches wherein the shielded cable is at least one of a plurality of coaxial cables (Fig. 7, 72) (Col 7, lines 3-18) wherein each of the plurality of coaxial cables respectively includes a signal line at a center side thereof (Fig. 7, 80) and a shield member on an outer peripheral side of the signal line (Fig. 7, 76) (Col 7, lines 3-18).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the second heat-conduction member is a ground bar.
Hatase, in the same realm of endeavor, teaches an endoscope apparatus (Abstract). This system uses a metallic ground bar (Fig. 8b, 65) at the distal end of the coaxial cables to connect the shield part of the cables to ground [0101]. Furthermore, as it is metallic, one of ordinary skill would recognize it can transfer heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second heat conduction member is a wired board including a ground bar, and wherein the first heat conduction member is connected to a position of the wired board electrically joined to the ground bar.
Hatase teaches wherein the second heat-conduction member is a wired board (Fig. 8b, 63) including a ground bar (Fig. 8b, 65) [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the combination suggests that the first heat-conduction member is connected to a position on the wired board electrically joined to the ground bar, as the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], and a portion of the ground bar is a position one the wired board electrically joined to the ground bar, one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member, which is also a portion on the wired board electrically connected to the ground bar.
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the ground part is a common collective ground connected to the plurality of shield members, and wherein the second heat-conduction member thermally connects the collective ground and the first heat-conduction member to each other.
Ogawa teaches that the shield members are attached to a ground, which indicates the ground is a common collective ground [0049]-[0050].
It would have been obvious to one of ordinary skill to modify the system of Snyder so the ground part is the connected to the plurality of shield members and has heat conductivity, and the plurality of shield members constitute the ground part, because this allows for the ultrasound transducer to be smaller and manufacturing to be easier, as recognized by Ogawa [0018]. One of ordinary skill would recognize that as the ground have thermal conductivity, and the second heat conduction member is thermally connected to both the first heat conduction member and the ground, the ground is also thermally connected to the first heat conduction member via the second heat conduction member.
Regarding Claim 17, Snyder further teaches wherein the second heat-conduction member is a deformable metal-braided net member (Col 5, lines 42-59).
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the second heat-conduction member is an insulating heat-conduction member.
Ogawa teaches that the second heat conducting member has insulating properties (and is therefore an insulating heat conduction member) [0044]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conduction member is an insulating heat conduction member, as taught by Ogawa, because this reduces the chance of electrical incidents, thereby increasing the safety of the device, as recognized by Ogawa [0011].
Regarding Claims 19 and 20, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the first heat-conduction member is metallic foil having electrical conductivity and heat conductivity.
Nagano teaches the first heat conduction member is copper foil [0078]. One of ordinary skill would recognize copper has bother thermal and electrical conductivity.
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017].

Claims 21, 22, 25-28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Ogawa and Nagano.
Regarding Claim 21, Snyder teaches an ultrasonic device comprising, at a distal end thereof (Fig. 2, 14):
an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged  (Fig. 2, 2) (Col 5, lines 11-23) (Col 1, lines 15-22); 
a shielded cable (Fig. 2, 16) (Col 5, lines 10-13) (Col 5, lines 45-49) including a plurality of signal lines (Fig. 2, 30) (Col 5, lines 42-45), and a plurality of metallic shield members disposed outside the signal lines (Col 5, lines 55-59) (The braid can be made of metal (gold)) (Col 7, lines 14-18) (Abstract); 
a wiring part (Fig. 2, 30+6+electrodes) including a plurality of connecting parts (Fig. 2, 6) that electrically connect the plurality of signal lines to the plurality of ultrasonic oscillators, respectively (Col 1, lines 23-31) (Col 5, lines 11-23); 
a first heat-conduction member disposed on a side surface of the ultrasonic oscillator array (Fig. 2, 38a+38b) (Col 5, lines 41-59) (heat conduction member clearly on side surface of array 2)
a second heat-conduction member (Fig. 2, 40) (Col 5, lines 32-68) that thermally connects the first heat-conduction member (Col 5, lines 41-59)
wherein the second heat-conduction member is a deformable metal-braided net member (Col 5, lines 42-59).
Snyder fails to explicitly teach that the ultrasound device is an ultrasonic endoscope, a ground part that is electrically connected to the plurality of shield members and has heat conductivity, the second heat-conduction member is connected to a ground part, or wherein the ground part is a common collective ground connected to the plurality of shield members, and wherein the second heat-conduction member thermally connects the collective ground and the first heat-conduction member to each other.. 
Ogawa teaches an ultrasound endoscope (Abstract). This system has a ground part electrically connected to the plurality of shield members and has heat conductivity [0049]-[0050]. One of ordinary skill would recognize that, as the shield members are electrically conductive and connected to a ground, they must constitute the ground part. The shield members are attached to a ground, which indicates the ground is a common collective ground [0049]-[0050].
It would have been obvious to one of ordinary skill to modify the system of Snyder so the ground part is the connected to the plurality of shield members and has heat conductivity, and the plurality of shield members constitute the ground part, because this allows for the ultrasound transducer to be smaller and manufacturing to be easier, as recognized by Ogawa [0018]. One of ordinary skill would recognize that as the ground have thermal conductivity, and the second heat conduction member is thermally connected to both the first heat conduction member and the ground, the ground is also thermally connected to the first heat conduction member via the second heat conduction member. One of ordinary skill would recognize that the in the combination, the second heat conduction member thermally connects the first heat conduction member to the ground part.
The combination fails to explicitly teach the first heat conductor is sheet-like.
Nagano teaches an ultrasound endoscope (Abstract). This system uses copper foils (foil is sheet like) on the side of an ultrasound transducer to dissipate heat [0078].
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 
Regarding Claim 22, Snyder further teaches wherein the shielded cable is at least one of a plurality of coaxial cables (Fig. 7, 72) (Col 7, lines 3-18) wherein each of the plurality of coaxial cables respectively includes a signal line at a center side thereof (Fig. 7, 80) and a shield member on an outer peripheral side of the signal line (Fig. 7, 76) (Col 7, lines 3-18).
Regarding Claims 25 and 26, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the first heat-conduction member is metallic foil having electrical conductivity and heat conductivity.
Nagano teaches the first heat conduction member is copper foil [0078]. One of ordinary skill would recognize copper has bother thermal and electrical conductivity.
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 
Regarding Claim 27, Snyder teaches an ultrasonic device comprising, at a distal end thereof (Fig. 2, 14):
an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged  (Fig. 2, 2) (Col 5, lines 11-23) (Col 1, lines 15-22); 
a shielded cable (Fig. 2, 16) (Col 5, lines 10-13) (Col 5, lines 45-49) including a plurality of signal lines (Fig. 2, 30) (Col 5, lines 42-45), and a plurality of metallic shield members disposed outside the signal lines (Col 5, lines 55-59) (The braid can be made of metal (gold)) (Col 7, lines 14-18) (Abstract); 
a wiring part (Fig. 2, 30+6+electrodes) including a plurality of connecting parts (Fig. 2, 6) that electrically connect the plurality of signal lines to the plurality of ultrasonic oscillators, respectively (Col 1, lines 23-31) (Col 5, lines 11-23); 
a first heat-conduction member disposed on a side surface of the ultrasonic oscillator array (Fig. 2, 38a+38b) (Col 5, lines 41-59) (heat conduction member clearly on side surface of array 2)
a second heat-conduction member (Fig. 2, 40) (Col 5, lines 32-68) that thermally connects the first heat-conduction member (Col 5, lines 41-59).
Snyder fails to explicitly teach that the ultrasound device is an ultrasonic endoscope, a ground part that is electrically connected to the plurality of shield members and has heat conductivity, the second heat conduction member is connected to a ground part, wherein the ground part is a common collective ground connected to the plurality of shield members, and wherein the second heat-conduction member thermally connects the collective ground and the first heat-conduction member to each other, or that the second heat-conduction member is an insulating heat-conduction member.
Ogawa teaches an ultrasound endoscope (Abstract). This system has a ground part electrically connected to the plurality of shield members and has heat conductivity [0049]-[0050]. One of ordinary skill would recognize that, as the shield members are electrically conductive and connected to a ground, they must constitute the ground part. The shield members are attached to a ground, which indicates the ground is a common collective ground [0049]-[0050]. The second heat conducting member has insulating properties (and is therefore an insulating heat conduction member) [0044]
It would have been obvious to one of ordinary skill to modify the system of Snyder so the ground part is the connected to the plurality of shield members and has heat conductivity, and the plurality of shield members constitute the ground part, because this allows for the ultrasound transducer to be smaller and manufacturing to be easier, as recognized by Ogawa [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conduction member is an insulating heat conduction member, as taught by Ogawa, because this reduces the chance of electrical incidents, thereby increasing the safety of the device, as recognized by Ogawa [0011]. One of ordinary skill would recognize that as the ground have thermal conductivity, and the second heat conduction member is thermally connected to both the first heat conduction member and the ground, the ground is also thermally connected to the first heat conduction member via the second heat conduction member. One of ordinary skill would recognize that the in the combination, the second heat conduction member thermally connects the first heat conduction member to the ground part.
The combination fails to explicitly teach the first heat conductor is sheet-like.
Nagano teaches an ultrasound endoscope (Abstract). This system uses copper foils (foil is sheet like) on the side of an ultrasound transducer to dissipate heat [0078].
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 
Regarding Claim 28, Snyder further teaches wherein the shielded cable is at least one of a plurality of coaxial cables (Fig. 7, 72) (Col 7, lines 3-18) wherein each of the plurality of coaxial cables respectively includes a signal line at a center side thereof (Fig. 7, 80) and a shield member on an outer peripheral side of the signal line (Fig. 7, 76) (Col 7, lines 3-18).
Regarding Claims 31 and 32, the combination of references teaches the invention substantially as claimed. Snyder fails to explicitly teach wherein the first heat-conduction member is metallic foil having electrical conductivity and heat conductivity.
Nagano teaches the first heat conduction member is copper foil [0078]. One of ordinary skill would recognize copper has bother thermal and electrical conductivity.
It would have been obvious to one of ordinary skill to modify the system of Snyder so the first heat conducting member is sheet like, as taught by Nagano, because this better dissipates heat, and increases the accuracy of the diagnostic image, as recognized by Nagano [0017]. 

Claims 23-24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Ogawa, Nagano, as applied to claim 21, or 27, respectively, above, and further in view of Hatase et al..
Regarding Claim 23, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the second heat-conduction member is a ground bar.
Hatase, in the same realm of endeavor, teaches an endoscope apparatus (Abstract). This system uses a metallic ground bar (Fig. 8b, 65) at the distal end of the coaxial cables to connect the shield part of the cables to ground [0101]. Furthermore, as it is metallic, one of ordinary skill would recognize it can transfer heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member.
Regarding Claim 24, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second heat conduction member is a wired board including a ground bar, and wherein the first heat conduction member is connected to a position of the wired board electrically joined to the ground bar.
Hatase teaches wherein the second heat-conduction member is a wired board (Fig. 8b, 63) including a ground bar (Fig. 8b, 65) [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the combination suggests that the first heat-conduction member is connected to a position on the wired board electrically joined to the ground bar, as the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], and a portion of the ground bar is a position one the wired board electrically joined to the ground bar, one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member, which is also a portion on the wired board electrically connected to the ground bar.
Regarding Claim 29, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the second heat-conduction member is a ground bar.
Hatase, in the same realm of endeavor, teaches an endoscope apparatus (Abstract). This system uses a metallic ground bar (Fig. 8b, 65) at the distal end of the coaxial cables to connect the shield part of the cables to ground [0101]. Furthermore, as it is metallic, one of ordinary skill would recognize it can transfer heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member
Regarding Claim 30, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second heat conduction member is a wired board including a ground bar, and wherein the first heat conduction member is connected to a position of the wired board electrically joined to the ground bar.
Hatase teaches wherein the second heat-conduction member is a wired board (Fig. 8b, 63) including a ground bar (Fig. 8b, 65) [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the second heat conducting member is a ground bar, as taught by Hatase, because using a ground bar allows one to control the height of the coaxial cables, thereby simplifying the manufacturing of the endoscope, as recognized by Hatase [0104]. Furthermore, the combination suggests that the first heat-conduction member is connected to a position on the wired board electrically joined to the ground bar, as the system of Snyder details the first heat conduction member (38a) is connected to the shield of the cable (Col 5, lines 42-59). As the ground bar is part of the shield of Hatase [0101], and a portion of the ground bar is a position one the wired board electrically joined to the ground bar, one of ordinary skill would recognize that the ground bar is connected to the first heat conducting member, which is also a portion on the wired board electrically connected to the ground bar.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 recites “wherein the first heat-conduction member is connected to the second heat-conduction member such that a lower end part of the first heat-conduction member on the side opposite to the ultrasonic oscillator array is directed to an upper side that is the ultrasonic oscillator array side, and wherein an upper end part side of the first heat-conduction member is folded toward the side surface of the laminated body, and is pasted on the plurality of ultrasonic oscillators”. This claim, if the indefiniteness issues are resolve and in combination with the features of the independent claim, is not reasonable taught by the prior art. While the combination teaches that the first heat conduction member is connected to the second heat conduction member, it does not reasonably suggests that the lower end part of the first heat-conduction member on the side opposite to the ultrasound oscillator array is directed to an upper side that is the ultrasonic oscillator array side. Snyder teaches that the lower end part of the first heat conducting member is directed opposite the side that is the ultrasonic oscillator array side. Similarly, Nagano teaches the heat conducting member is directed to the lower side, not an upper side as claimed. Furthermore, it is not clear why someone would modify the simpler structure of the prior art to be directed to the upper side, rather than the lower side. Therefore, the claim is non-obvious over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakabayashi (U.S PGPub 2017/0172402 A1), which teaches an ultrasonic endoscope.
Fujimura (U.S PGPub 2016/0278737 A1), which teaches an ultrasonic endoscope with a backing material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793